                                                                                     JS-6
 1

 2
                                                                                     10/28/2019
 3
                                                                                       CW
 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11   ISAAC SAIAS,                                  )   Case No. CV 18-10652 FMO (PJWx)
                                                   )
12                         Plaintiff,              )
                                                   )
13                 v.                              )   ORDER DISMISSING ACTION WITHOUT
                                                   )   PREJUDICE
14   CLAREMONT UNIFIED SCHOOL                      )
     DISTRICT,                                     )
15                                                 )
                           Defendant.              )
16                                                 )

17

18          Pursuant to the Magistrate Judge’s Order of October 22, 2019, indicating that the above-

19   captioned action has been settled, IT IS ORDERED that the instant action is hereby dismissed

20   without costs and without prejudice to the right, upon good cause shown within 45 days from the

21   filing date of this Order, to re-open the action if settlement is not consummated. The court

22   retains full jurisdiction over this action and this Order shall not prejudice any party to this action.

23   Dated this 28th day of October, 2019.

24
                                                                            /s/
25                                                                   Fernando M. Olguin
                                                                United States District Judge
26

27

28
